136 Ga. App. 648 (1975)
222 S.E.2d 154
SPIKES
v.
CARTER REALTY COMPANY et al.
51459.
Court of Appeals of Georgia.
Submitted November 5, 1975.
Decided November 19, 1975.
Elkins & Flournoy, Thomas M. Flournoy, Jr., for appellant.
Willis & Carter, Grover C. Willis, Jr., William C. Carter, for appellees.
QUILLIAN, Judge.
Appeal in this case was taken from a judgment which granted the motion for dismissal of two of the defendants by counterclaim. Insofar as the record reveals, the main action, as well as the counterclaim, is still pending below. Held:
In a case involving multiple parties or multiple claims, a judgment disposing of one or more but less than all of the parties or claims is not final unless the judgment is entered pursuant to CPA § 54 (b) (Code Ann. § 81A-154; Ga. L. 1966, pp. 609, 658). This was not done in the instant case, neither did the appellant apply to this court for an interlocutory appeal pursuant to Code Ann. § 6-701 (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). Hence, this appeal is premature and must be dismissed. Kilgore v. Kennesaw Finance Co., 128 Ga. App. *649 120 (195 SE2d 799); Cook v. Peeples, 227 Ga. 473 (181 SE2d 375); Walker v. Robinson, 232 Ga. 361, 363 (207 SE2d 6).
Appeal dismissed. Pannell, P. J., and Clark, J., concur.